Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 2-7 are allowed and remembered as claims 1-5. The original Claim 1 has been canceled. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 2 and corresponding claim 7, 
A fire detection system comprising: a transmitter including a light source configured to send an optical signal; and a receiver comprising: a detector configured to detect the optical signal sent from the light source through a predetermined light propagation section; a signal processing unit configured to calculate at least one of a first gas concentration, a first smoke concentration, and a first temperature in the light propagation section based on the optical signal detected by the detector; a sensor configured to acquire at least one of a second gas concentration, a second smoke concentration, and a second temperature in the surroundings; and a determiner configured to determine whether or not there is a fire by comparing at least one of the first gas concentration, the first smoke concentration, and the first temperature calculated by the signal processing unit with at least one of the second gas concentration, the second smoke concentration, and the second temperature in the surroundings acquired by the sensor, wherein the transmitter and the receiver are integrated as a transceiver, a first reflection unit disposed at a predetermined distance from the transceiver, wherein the predetermined light propagation section is formed between the transceiver and the first reflection unit, and the optical signal sent from the light source of the transceiver reciprocates in the predetermined light propagation section between the transceiver and the first reflection unit.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
4.	The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Ryder (US 2017/0169683) or individually or in combination shows a fired detection system, but not explicitly mention the specific structure arrangement as recited in the claims 2 and 7, respectively, including: wherein the transmitter and the receiver are integrated as a transceiver, a first reflection unit disposed at a predetermined distance from the transceiver, wherein the predetermined light propagation section is formed between the transceiver and the first reflection unit, and the optical signal sent from the light source of the transceiver reciprocates in the predetermined light propagation section between the transceiver and the first reflection unit.
.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689